 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Defendants

)
TERRENCE SELDON ) Case No. 1:19-cv-90
)
Plaintiff )
ae ) UNITED STATES MAGISTRATE JUDGE
Vv ) RICHARD A. LANZILLO
)
OHN E. WETZEL )
at ) ORDER ON MOTION
) [ECF NO. 14]
)

Plaintiff Terrence Seldon, an inmate incarcerated at the State Correctional Institution at
Forest (SCI-Forest), initiated this pro se civil rights action on March 29, 2019, by filing a motion
for leave to proceed in forma pauperis [ECF No. 1] and a civil complaint. In his complaint,
Plaintiff complains about his exposure to second-hand cigarette smoke while incarcerated at SCI-
Forest and the medical issues arising from that exposure. ECF No. 3.

Presently pending before the Court is Plaintiff's second “Motion in the form of a letter.”
ECF No. 14. Ina prior motion with the same caption, Plaintiff had stated that he was being
threatened by prison staff, prevented from using the law library, and sexually harassed in an
undisclosed manner. Jd. The Court noted that Plaintiff's motion did not appear to request any
sort of relief and that the issues raised in that motion (and in several pieces of prior

correspondence to the Court, see ECF Nos. 9-10) had no connection to the legal claims raised in

the underlying complaint. Citing the well-established principle that any injury “claimed in [a]

 

 
motion for preliminary injunctive relief must relate to the conduct alleged and permanent relief
sought in the plaintiff's complaint,” James v. Varano, 2017 WL 895569, at *3 (M.D. Pa. Mar. 7,
2017), the Court denied that prior motion. See ECF No. 12 (“To the extent that Plaintiff is
seeking judicial intervention with respect to matters falling well outside of the complaint, that
request — if, in fact, that is what Plaintiff is requesting — must be denied.”). The Court further
advised Plaintiff that he should file a new, separate civil action if he wanted to raise claims that
bear no relationship to the medical claims asserted in this case.

In the instant motion, Plaintiff again asserts that he is being harassed and retaliated
against for filing this lawsuit. He requests an order directing Defendants to stop harassing him,
depriving him of law library time, retaliating against him for filing complaints, and displaying
deliberate indifference to his medical needs. ECF No. 14. As this Court has already explained,
however, injunctive relief is inappropriate unless there is “a connection between the underlying
complaint and the relief requested in the motion for a preliminary injunction.” James, 2017 WL
895569, at *3 (citing Ball v. Famiglio, 396 Fed. Appx. 836, 837 (3d Cir. 2010)). A request for
injunctive relief must, therefore, be dismissed if “the injunction in question is not of the same
character, and deals with a matter lying wholly outside the issues in the suit.” Kaimowitrz v.
Orlando, Fla., 122 F.3d 41, 43 (11" Cir, 1997) (citing De Beers Consol. Mines v. United States,
325 U.S. 212, 220 (1945)). To the extent that Plaintiff is seeking judicial intervention with
respect to matters that do not relate to the medical issues raised in his complaint — more

specifically, to his exposure to second-hand smoke — his request must be denied. If Plaintiff

believes that he is suffering retaliation, Plaintiff is again instructed to assert those unrelated
2

 

 
claims — including any request for injunctive relief — in a new, separate lawsuit. Plaintiff's
motion in the form of a letter is DENIED.

IT IS SO ORDERED.

HARD A. LANZILL
United States Magistrate Judge

Dated: June 18, 2019

 

 
